


Exhibit 10.2
INCREMENTAL AMENDMENT
This amendment (this “Incremental Amendment”), dated as of September 12, 2012 is
entered into among Prestige Brands, Inc., a Delaware corporation (“Borrower”),
Prestige Brands Holdings, Inc., a Delaware corporation (“Holdings”), the
Subsidiaries of the Borrower identified as “Guarantors” on the signature pages
hereto (the “Subsidiary Guarantors” and, together with Holdings, the
“Guarantors”), the Incremental Lenders (as defined below) signatory hereto and
Citibank, N.A., in its capacity as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”), and in its capacity as L/C Issuer and
Swing Line Lender and amends that certain ABL Credit Agreement dated as of
January 31, 2012 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”) entered into among the Borrower, the institutions
from time to time party thereto as Lenders (the “Lenders”), the Administrative
Agent, L/C Issuer and the other agents and arrangers named therein. Capitalized
terms used herein and not otherwise defined herein shall have the meanings
ascribed to them in the Credit Agreement.
W I T N E S S E T H:
WHEREAS, Section 2.14 of the Credit Agreement provides that Borrower may from
time to time make Incremental Commitment Requests, subject to the terms and
conditions set forth therein; and
WHEREAS, each Person identified on Schedule 1 hereto (each, an “Incremental
Lender”, and collectively, the “Incremental Lenders”) has agreed (on a several
and not a joint basis), subject to the terms and conditions set forth herein and
in the Credit Agreement, to provide a Revolving Commitment Increase in the
amount set forth opposite such Incremental Lender’s name on Schedule 1 hereto
(and the total amount of Revolving Commitment Increases made pursuant to this
Incremental Amendment shall be $25,000,000).
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
the parties hereto hereby agree as follows:
Section 1.Incremental Amendment
This Incremental Amendment is an Incremental Amendment referred to in Section
2.14(f) of the Credit Agreement, and Borrower and each Incremental Lender hereby
agree that, subject to the satisfaction of the conditions in Section 2 hereof,
on the September 2012 Incremental Facility Closing Date (as defined below), the
Revolving Commitment Increase of such Incremental Lender shall become effective
and the Revolving Credit Commitments shall be deemed increased by the amount of
the Revolving Commitment Increases of such Incremental Lenders. After giving
effect to such Revolving Commitment Increases, the Revolving Credit Commitment
of each Revolving Credit Lender shall be as set forth on Schedule 2 hereto (and
such Schedule 2 shall supersede Schedule 1.01A to the Confidential Disclosure
Letter). Subject to the satisfaction of the conditions set forth in Section 2 of
this Incremental Amendment, the Incremental Facility Closing Date with respect
to the Revolving Commitment Increases contemplated by this




--------------------------------------------------------------------------------




Incremental Amendment shall be September 12, 2012 (the “September 2012
Incremental Facility Closing Date”).
Section 2.    Conditions Precedent to the Effectiveness of this Incremental
Amendment
This Incremental Amendment shall become effective as of the date when, and only
when, the following conditions precedent have been satisfied:
(a)    Administrative Agent shall have received counterparts of this Incremental
Amendment duly executed by (1) the Borrower, (2) each Guarantor, (3) the
Administrative Agent and (4) the Incremental Lenders.
(b)    (x) no Default or Event of Default shall exist after giving effect to the
Revolving Commitment Increases contemplated by this Incremental Amendment and
any Revolving Loans made pursuant thereto on the September 2012 Incremental
Facility Closing Date and (y) after giving effect to such Revolving Commitment
Increases, the conditions of Section 4.02(i) of the Credit Agreement shall be
satisfied (it being understood that all references to “the date of such Credit
Extension” or similar language in such Section 4.02(i) shall be deemed to refer
to the September 2012 Incremental Facility Closing Date).
(c)    The Administrative Agent shall have received, for the account of each
Incremental Lender, such fees as the Borrower shall separately have agreed to
pay to each Incremental Lender in respect of its Revolving Commitment Increase.
(d)    The Administrative Agent shall have received the executed legal opinion
of Kirkland & Ellis LLP, counsel to the Borrower and the Guarantors, in form and
substance reasonably satisfactory to the Administrative Agent.
Section 3.    Representations and Warranties
On and as of the September 2012 Incremental Facility Closing Date, after giving
effect to this Incremental Amendment, the Borrower hereby represents and
warrants to the Administrative Agent and the Incremental Lenders as follows:
(a)    The execution, delivery and performance by each Loan Party of this
Incremental Amendment (a) has been duly authorized by all necessary corporate or
other organizational action, and (b) does not (i) contravene the terms of any of
such Person’s Organization Documents, (ii) conflict with or result in any breach
or contravention of, or the creation of any Lien under (other than as permitted
by Section 7.01 of the Credit Agreement), or require any payment to be made
under (x) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (y) any material order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (iii) violate any Law; except with respect to any
conflict, breach or contravention or payment (but not creation of Liens)
referred to in clauses (ii) and (iii), to the extent that such violation,
conflict, breach, contravention or payment could not reasonably be expected to
have a Material Adverse Effect;

-2-



--------------------------------------------------------------------------------




(b)    No material approval, consent, exemption, authorization, or other action
by, or notice to, or filing with, any Governmental Authority or any other Person
is necessary or required in connection with the execution, delivery or
performance by, or enforcement against, any Loan Party of this Incremental
Amendment, except for (i) those approvals, consents, exemptions, authorizations
or other actions, notices or filings, the failure of which to obtain or make
could not reasonably be expected to have a Material Adverse Effect or (ii) the
approvals, consents, exemptions, authorizations, actions, notices and filings
which have been duly obtained, taken, given or made and are in full force and
effect (except to the extent not required to be obtained, taken, given or made
or in full force and effect pursuant to the Collateral and Guarantee
Requirement);
(c)    this Incremental Amendment and the Loan Documents (as amended hereby) has
been duly executed and delivered by each Loan Party that is a party thereto.
This Agreement and each other Loan Document (as amended hereby) constitutes, a
legal, valid and binding obligation of such Loan Party, enforceable against each
Loan Party that is a party thereto in accordance with its terms, except as such
enforceability may be limited by (i) Debtor Relief Laws and by general
principles of equity and (ii) the need for filings and registrations necessary
to create or perfect the Liens on the Collateral granted by the Loan Parties in
favor of the Secured Parties and (iii) the effect of foreign Laws, rules and
regulations as they relate to pledges of Equity Interests in Foreign
Subsidiaries; and
(d)    (x) no Default or Event of Default shall exist after giving effect to the
Revolving Commitment Increases contemplated by this Incremental Amendment and
any Revolving Loans made pursuant thereto on the September 2012 Incremental
Facility Closing Date and (y) after giving effect to such Revolving Commitment
Increases, the conditions of Section 4.02(i) of the Credit Agreement are
satisfied (it being understood that all references to “the date of such Credit
Extension” or similar language in such Section 4.02(i) shall be deemed to refer
to the September 2012 Incremental Facility Closing Date).
Section 4.    Reallocation
The reallocation of the Revolving Credit Lenders’ Revolving Credit Loans
contemplated by Section 2.14(g) with respect to any Revolving Commitment
Increase shall occur with respect to the Revolving Commitment Increases
contemplated hereby on the September 2012 Incremental Facility Closing Date, and
the Incremental Lenders shall make such Revolving Credit Loans on the September
2012 Incremental Facility Closing Date as may be required to effectuate such
reallocation. Furthermore, on the September 2012 Incremental Facility Closing
Date, all participations in L/C Obligations and Swing Line Loans shall be
reallocated pro rata among the Revolving Credit Lenders after giving effect to
the Revolving Commitment Increases contemplated hereby.
Section 5.    Reference to and Effect on the Loan Documents
(a)    As of the September 2012 Incremental Facility Closing Date, each
reference in the Credit Agreement to “this Agreement,” “hereunder,” “hereof,”
“herein,” or words of like import, and each reference in the other Loan
Documents to the Credit Agreement (including, without limitation, by means of
words like “thereunder,” “thereof” and words of like import), shall mean and be
a reference to the Credit Agreement as amended hereby, and this Incremental
Amendment and the Credit Agreement shall be read together and construed as a
single instrument. Each of the

-3-



--------------------------------------------------------------------------------




table of contents and lists of Exhibits and Schedules of the Credit Agreement
shall be amended to reflect the changes made in this Incremental Amendment as of
the September 2012 Incremental Facility Closing Date.
(b)    Except as expressly amended hereby or specifically waived above, all of
the terms and provisions of the Credit Agreement and all other Loan Documents
are and shall remain in full force and effect and are hereby ratified and
confirmed.
(c)    The execution, delivery and effectiveness of this Incremental Amendment
shall not, except as expressly provided herein, operate as a waiver of any
right, power or remedy of the Lenders, the Borrower or the Administrative Agent
under any of the Loan Documents, nor constitute a waiver or amendment of any
other provision of any of the Loan Documents or for any purpose except as
expressly set forth herein.
(d)    This Incremental Amendment shall constitute a Loan Document under the
terms of the Credit Agreement.
Section 6.    Acknowledgement and Reaffirmation of Guarantors
The Guarantors acknowledge and consent to all terms and conditions of this
Incremental Amendment and agree that this Incremental Amendment and all
documents executed in connection herewith do not operate to reduce or discharge
the Guarantors’ obligations under the Loan Documents. Each Guarantor hereby
ratifies and confirms its obligations under the Loan Documents, including the
Collateral and Guarantee Requirement of the Credit Agreement and including,
without limitation, its guarantee of the Obligations and its grant of the
security interest in the Collateral (as defined in the Security Agreement) to
secure the Obligations (including any Obligations resulting from the Revolving
Commitment Increase).
Section 7.    Costs and Expenses
The Borrower agrees to pay all reasonable out-of-pocket costs and expenses of
the Administrative Agent in connection with the preparation, reproduction,
execution and delivery of this Incremental Amendment (including, without
limitation, the reasonable fees and out-of-pocket expenses of counsel for the
Administrative Agent with respect thereto).
Section 8.    Execution in Counterparts
This Incremental Amendment may be executed in one or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Delivery by telecopier of an executed counterpart
of a signature page to this Incremental Amendment shall be effective as delivery
of an original executed counterpart of this Incremental Amendment. The
Administrative Agent may also require that any such documents and signatures
delivered by telecopier be confirmed by a manually signed original thereof;
provided that the failure to request or deliver the same shall not limit the
effectiveness of any document or signature delivered by telecopier.
Section 9.    Approval
To the extent required by the proviso to Section 2.14(c) of the Credit
Agreement, the Administrative Agent, the Swing Line Lender and the L/C Issuer
hereby consent to the provision by the

-4-



--------------------------------------------------------------------------------




Incremental Lenders providing Revolving Commitment Increases pursuant to this
Incremental Amendment.
Section 10.    Governing Law
THIS INCREMENTAL AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.ANY LEGAL ACTION OR PROCEEDING ARISING
UNDER THIS INCREMENTAL AMENDMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO
THIS INCREMENTAL AMENDMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, SHALL BE BROUGHT IN THE COURTS OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY (BOROUGH OF MANHATTAN) OR OF THE
UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND
DELIVERY OF THIS INCREMENTAL AMENDMENT, EACH LOAN PARTY, THE ADMINISTRATIVE
AGENT, THE SWING LINE LENDER, THE L/C ISSUER AND EACH INCREMENTAL LENDER, FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THOSE
COURTS AND AGREES THAT IT WILL NOT COMMENCE OR SUPPORT ANY SUCH ACTION OR
PROCEEDING IN ANOTHER JURISDICTION. EACH LOAN PARTY, THE ADMINISTRATIVE AGENT,
THE SWING LINE LENDER, THE L/C ISSUER AND EACH INCREMENTAL LENDER IRREVOCABLY
WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON
THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
INCREMENTAL AMENDMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS INCREMENTAL AMENDMENT IN THE MANNER PROVIDED FOR
NOTICES (OTHER THAN TELECOPIER) IN SECTION 10.02 OF THE CREDIT AGREEMENT.
NOTHING IN THIS INCREMENTAL AMENDMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
Section 11.    Notices
All communications and notices hereunder shall be given as provided in the
Credit Agreement.
Section 12.    Waiver of Jury Trial
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS INCREMENTAL AMENDMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER

-5-



--------------------------------------------------------------------------------




AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO
ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
[Signature pages follow.]



-6-



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Incremental Amendment to
be executed by their respective officers thereunto duly authorized, as of the
date first written above.
PRESTIGE BRANDS HOLDINGS., as Holdings and Guarantor
 
By: /s/ Ron Lombardi
      Name: Ronald M. Lombardi
      Title: Chief Financial Officer
 
PRESTIGE BRANDS, INC., as Borrower
 
By: /s/ Ron Lombardi
       Name: Ronald M. Lombardi
       Title: Chief Financial Officer
 
BLACKSMITH BRANDS, INC.
MEDTECH HOLDINGS, INC.
MEDTECH PRODUCTS INC.
PRESTIGE BRANDS HOLDINGS, INC.
PRESTIGE BRANDS INTERNATIONAL, INC.
PRESTIGE PERSONAL CARE HOLDINGS, INC.
PRESTIGE PERSONAL CARE, INC.
PRESTIGE SERVICES CORP.
THE CUTEX COMPANY
THE DENOREX COMPANY
THE SPIC AND SPAN COMPANY
as Subsidiary Guarantors
 
By: /s/ Ron Lombardi
      Name: Ronald M. Lombardi
      Title: Chief Financial Officer


[Prestige - Incremental Amendment]



--------------------------------------------------------------------------------


CITIBANK, N.A., as Administrative Agent, Swing Line
Lender, L/C Issuer and as an Incremental Lender
 
By: /s/ Michael J. Smolow
       Name: Michael J. Smolow
       Title: Vice President








[Prestige - Incremental Amendment]



--------------------------------------------------------------------------------


MORGAN STANLEY BANK, N.A.
as an Incremental Lender
 
By: /s/ Kelly Chin
      Name: Kelly Chin
      Title: Authorized Signatory








[Prestige - Incremental Amendment]



--------------------------------------------------------------------------------


ROYAL BANK OF CANADA, as an
Incremental Lender
 
By: /s/ Michael Petersen
      Name: Michael Petersen
      Title: Attorney in Fact
 
By: /s/ Robert S. Kizell
      Name: Robert S. Kizell
      Title: Attorney-in-Fact

















--------------------------------------------------------------------------------




Schedule 1
Revolving Commitment Increase
Incremental Lender
Revolving Commitment Increase
Royal Bank of Canada
$15,000,000
Citibank, N.A.
$5,000,000
Morgan Stanley Bank, N.A.
$5,000,000
Total
$25,000,000





--------------------------------------------------------------------------------






Schedule 2
Revolving Credit Commitments
Lender
Revolving Credit Commitments
Citibank, N.A.
$25,000,000
Morgan Stanley Bank, N.A.
$25,000,000
Royal Bank of Canada
$20,000,000
Deutsche Bank Trust Company Americas
$5,000,000
Total
$75,000,000





